NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on July 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,479,859 and any patent granted on U.S. Application No. 16/748,019 have been reviewed and are accepted.  The terminal disclaimers have been recorded and the corresponding obviousness-type double patenting rejections have been withdrawn. 

Allowable Subject Matter
Claims 22 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to the claims filed on July 16, 2021 are sufficient to overcome the outstanding objections to Claims 22, 31, 34, and 36.  The terminal disclaimers also filed on this date are sufficient to obviate all outstanding obviousness-type double patent rejections.  
With respect to the prior art and independent Claim 22, the prior art does not teach or suggest a polyurethane generated from the reaction product of an isocyanate and an aromatic polyester polyether polyol having either the claimed structure based on a glycerol backbone or trimethylolpropane backbone and having Brookfield Cone and Plate viscosities in the claimed ranges.  US 5,877,255 to Gerber et al. and US 6,592,218 to Salsman correspond to the closest prior art.  Both references teach the preparation of aromatic polyester polyether polyols from polyethylene terephthalate (PET) and oxyalkylated polyols, specifically ethoxylated trimethylolpropane in Gerber et al. and ethoxylated glycerin in Salsman.  
However, both references require additional components be used in the preparation of the aromatic polyester polyethers which are not used in the preparation of the inventive aromatic polyester polyethers; Gerber et al. requires the reaction mixture comprise a fatty acid ester, such as castor oil, while Salsman requires the reaction mixture comprise a glycol compound.  The structures of the aromatic polyester polyether polyols produced by Gerber et al. and Salsman will thus differ from the structures which are instantly claimed.  Additionally, Gerber et al. and Salsman are both silent regarding the Brookfield Cone and Plate Viscosity of the aromatic polyester polyols produced.  It cannot be presumed that the viscosity of the polyols of the prior art will necessarily have Brookfield Cone and Plate Viscosities in the instantly claimed ranges, as they are not prepared with identical ingredients to those used in the preparation of instantly claimed polyols.
With respect to the prior art and independent Claim 31, the prior art does not teach or suggest a polyurethane generated from the reaction product of an isocyanate and an aromatic polyester polyether polyol, which is derived from transesterification of PET in the presence of glycerin or trimethylolpropane ethoxylated with 1 – 9 moles of ethylene oxide and which has a Brookfield Cone and Plate viscosity of less than about 5 Poise.  US 5,877,255 to Gerber et al. and US 6,592,218 to Salsman again correspond to the closest prior art.  However, as indicated above, Gerber et al. and Salsman are both silent regarding the Brookfield Cone and Plate Viscosity of the aromatic polyester polyols produced.  Both references require additional components be used in the preparation of the aromatic polyester polyether polyols which are not used in the preparation of the inventive aromatic polyester polyether polyol in the instant specification.  It cannot be presumed that the viscosity of the polyols of the prior art will necessarily have Brookfield Cone and Plate Viscosity in the instantly claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764